El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
A virtud de la recomendación que al Gobernador de Puerto Rico hiciera la Comisión de la Policía Insular de acuerdo con lo prescrito en la sección 27 de la Ley disponiendo la' Orga-nización, Reglamentación y Gobierno de la Policía Insular de Puerto Rico, aprobada el 12 de marzo de 1908, según fné en-mendada dicha sección por la Ley núm. 46, aprobada el 15 de julio de 1925 (Leyes de ese año, pág. 263, 269), el Gober-nador, repetimos, destituyó al peticionario del cargo de Ofi-cial Cooperador de la Policía Insular. Antes de seguir ade-lante y para la mejor inteligencia del procedimiento instado para la destitución del peticionario, parece conveniente ex-poner aquí la parte de la sección 27, supra, que regula dicho procedimiento. Dice así:
“Los cargos que se hicieren contra cualquier oficial ele la Policía Insular se formularán ante la Comisión ele la misma, la cjue los oirá con audiencia ele los interesados, practicando a la vez la cor respon-*550diente investigación del caso. Si los cargos resultasen probados, los remitirá al Gobernador de Puerto Rico con una exposición de los Lechos, haciendo las recomendaciones que juzgare oportunas y en caso contrario dispondrá el archivo de los mismos. Disponiéndose, que si el Gobernador de Puerto Rico encontrare que tales hechos han sido debidamente probados, y que los mismos constituyen motivo su-ficiente para ello, impondrá la pena que estimare justa al oficial de que se trate.” (Bastardillas nuestras.)
Para revisar la resolución del Gobernador y de la Comi-sión de la Policía Insular, el apelante radicó la petición de certiorari de este caso en la corte inferior, la que la denegó de plano por entender que en esta jurisdicción no existe es-tatuto alguno que autorice la expedición de un auto de cer-tiorari para revisar las actuaciones del Gobernador de Puerto Rico ni de la Comisión de la Policía Insular, invocando los casos de Texas Company v. Comisión, 40 D.P.R. 477, y Quintana Racing Park, Inc. v. Comisión Hípica, 44 D.P.R. 864.
Admite el apelante que no existe ningún estatuto especial a ese efecto, pero sostiene que tratándose de que la Comisión y el Gobernador, dentro del procedimiento indi-cado, ejercen facultades cuasijudiciales, sus resoluciones son revisables de acuerdo con la ley general para autorizar autos de certiorari, artículos 670 a 674 del Código de Enjuicia-miento Civil (ed. 1933).
En la Ley Común el auto de certiorari procedía para re-visar no sólo resoluciones de cortes inferiores si que tam-bién las de juntas o funcionarios públicos dictadas en el ejer-cicio de facultades cuasijudiciales. Corriendo el tiempo, la materia ha sido regulada por estatutos en casi todas las ju-risdicciones de Estados ITnidos y si bien en muchas de ellas se ha mantenido en toda su extensión la regla de la Ley Co-mún, en otras, entre las cuales se halla Puerto Rico, el radio de acción de este recurso extraordinario ha sido limitado de tal forma que sólo procede contra una corte inferior. A ese efecto prescribe el artículo 670 del Código de Enjuicia-miento Civil (ed. 1933): “El auto de ¡certiorari es un auto *551expedido por un tribunal superior a otro inferior, por el cual se exige del último la remisión al primero ...” Conviene observar que en la edición inglesa se usa la palabra “court”, cuyo significado es más restringido que el del vocable “tribunal” usado en la edición española.
Reconociendo este tribunal la limitación del remedio a la revisión de resoluciones de cortes inferiores exclusivamente, sostuvo en los dos casos citados por la corte a quo la impro-cedencia de dicho recurso para revisar resoluciones de juntas o agencias gubernativas. Como se dijo en Quintana Racing Park, Inc. v. Comisión Hípica, supra, “cuando la Legis-latura ha querido que las resoluciones de comisiones o juntas sean revisables por las cortes mediante auto de certiorari lo ha dicho expresamente.” Tratando de distinguir el caso de autos del últimamente citado, arguye el apelante que en aquel caso la resolución en controversia no tenía carácter cuasijudicial, y así es en efecto; pero no es menos cierto que lo que motivó el caso de Texas Company v. Comisión, supra, sí tenía tal carácter, y a pesar de ello se declaró la impro-cedencia del certiorari por las razones aducidas.
Asumiendo que por las razones expuestas no fuese improcedente la expedición del auto de certiorari, lo sería en este caso dada la naturaleza de la cuestión suscitada por el apelante, ya que su contención se reduce primordialmente a alegar que la prueba que tuvieron ante sí la Comisión y el Gobernador era insuficiente' para sostener la resolución por la que se le destituyó, puesto que bajo ninguna circunstancia una corte, mediante certiorari, puede revisar la declaración de hechos probados (findings of fact) que hiciere un tribunal inferior ni puede tampoco pesar la evidencia que hubiere te-nido ante sí ese tribunal, a base de la cual dictó su decisión. Thayer Amusement Corp. v. Moulton (R. I. 1939), 124 A.L.R. 236, 245; Pierce v. Green (Iowa, 1940), 131 A.L.R. 335, 356.
El hecho de que la corte inferior carezca de jurisdicción para expedir el auto de certiorari no implica necesariamente, *552como arguye el apelante, que en su caso exista un mal sin un remedio. Sin duda que el remedio existe si es que el mal también existe, pero ese remedio no es el de certiorari.

Procede por lo expuesto desestimar el recurso y confir-mar la resolución apelada.